Appeal from a decision of the Unemployment Insurance Appeal Board, filed November 14, 1975, which affirmed a decision of the referee holding that since claimant failed to request a hearing within the statutory period the initial determination of the Industrial Commissioner disqualifying claimant from receiving benefits remained in effect. Substantial evidence supports the finding of the board that the notice of determination was mailed to claimant on March 6, 1975. Claimant’s request for a hearing was admittedly not mailed until April 12, 1975. (See Labor Law, § 620, subd 1.) Decision affirmed, without costs. Greenblott, J. P., Mahoney, Main, Larkin and Herlihy, JJ., concur.